                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                           Civil Action No. 5:19-cv-327

 MANUEL TORRES,                                      )
                        Plaintiff,                   )
                                                     )
        v.                                           )        ORDER EXTENDING TIME
                                                     )
                                                     )
 TRACY LYNN CARTER, in his official                  )
 capacity as Sheriff of Lee County, North            )
 Carolina, TOWN OF SILER CITY, NORTH                 )
 CAROLINA, and TOWN OF APEX, NORTH                   )
 CAROLINA,                                           )
                        Defendants.                  )
                                                     )

       THIS MATTER having come before the Clerk of the Court on Defendant Town of Siler

City, North Carolina’s Motion for an Order extending the time in which to serve an Answer, or

otherwise plead in response to Plaintiff’s Complaint, up to and including October 4, 2019,

pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Rule 6.1(a); and

       It appearing to this Court that the time allowed for Defendant Town of Siler City to serve

an Answer, or otherwise plead in response to Plaintiff’s Complaint has not yet expired; that good

cause exists for the granting of this Motion; that Plaintiff’s counsel does not object to the relief

requested; and that this Motion should be allowed;

       IT IS NOW THEREFORE ORDERED that the Motion of Defendant Town of Siler City

for Extension of Time to Respond to Plaintiff’s Complaint is hereby GRANTED; and Defendant

Town of Siler City shall be allowed up to and including October 4, 2019, to serve an Answer, or

otherwise plead in response to Plaintiff’s Complaint.


                                               THE HONORABLE PETER A. MOORE JR.
                                               CLERK OF COURT, UNITED STATES
                                               DISTRICT COURT


          Case 5:19-cv-00327-FL Document 13-1 Filed 09/04/19 Page 1 of 1
